
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1773
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2010
			Mr. Murphy of
			 Connecticut (for himself, Mr. Larson of
			 Connecticut, Mr. Courtney,
			 Ms. DeLauro, and
			 Mr. Himes) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Education and Labor,
			 the Judiciary,
			 Energy and Commerce, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the need to improve physical
		  access to many United States postal facilities for all people in the United
		  States in particular disabled citizens.
	
	
		Whereas in 2008, 12.1 percent of all United States
			 citizens reported some disability, amounting to over 36,000,000 people;
		Whereas in 2008, 16.9 percent of veterans, amounting to
			 over 13,000,000 United States citizens, reported a service related disability
			 to the Department of Veterans Affairs;
		Whereas according to the U.S. Census Bureau’s Current
			 Population Survey, the number of United States citizens reporting a disability
			 is at a 20-year high;
		Whereas the Architectural Barriers Act, was first enacted
			 in 1968 to ensure that certain federally funded facilities are designed and
			 constructed to be accessible to people with disabilities and requires that
			 public buildings, including post offices and other Federal facilities, have at
			 least one handicap accessible path and entrance;
		Whereas automatic doors, though not mandated by either the
			 Architectural Barriers Act or the Americans with Disabilities Act, provide a
			 greater degree of self-sufficiency and dignity for disabled United States
			 citizens, as well as the frail elderly who have limited strength to open a
			 manual door;
		Whereas a report commissioned by the Access Board, an
			 independent Federal agency created to ensure access to federally funded
			 facilities, recommends that all new buildings used by the public should have at
			 least one automated door at an accessible entrance, with an exception for small
			 buildings where adding such a door may be a financial hardship for building
			 owners;
		Whereas States and municipalities have begun to recognize
			 the importance of automatic doors in approving accessibility as Connecticut
			 State law requires automatic doors in certain shopping malls and retail
			 businesses, Delaware requires an automatic door or calling device for newly
			 constructed places of accommodation, and the District of Columbia has a similar
			 requirement;
		Whereas the U.S. General Services Administration’s
			 Facilities Standards for the Public Buildings Service requires automation of at
			 least one exterior door for all newly constructed or renovated General Service
			 Administration facilities, including post offices;
		Whereas over the past 5 years, 71 percent of complaints
			 received by the Access Board regarding the Architectural Barriers Act have
			 concerned a post office or other postal facility;
		Whereas the Postal Service employees 596,000 people,
			 making it the Nation’s second-largest civilian employer;
		Whereas 7,000,000 people a day visit one of the over
			 36,400 post offices in the United States; and
		Whereas the United States was founded on principles of
			 equality and freedom, and these laws ensure that all citizens, even those with
			 disabilities, are able to engage as equal members of society: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the immense hardships that
			 disabled United States citizens must overcome everyday;
			(2)reaffirms its
			 support of the Architectural Barriers Act and the Americans with Disabilities
			 Act and full compliance of the laws;
			(3)recommends that
			 the United States Postal Service and other public agencies install
			 power-assisted doors to ensure equal access to all citizens; and
			(4)pledges to
			 continue to work to identify and rectify the barriers that are preventing all
			 United States citizens from having equal access to the services provided by the
			 Federal Government.
			
